DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Response to Arguments
The Amendment filed 6/10/2022 has been entered.  Claims 1 and 8 have been amended. Claims 1-6 and 8-18 remain pending in the application.  
Applicant’s arguments, see pages 10-11 filed , with respect to the rejection(s) of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Publication 2020/0332654 (Rowe).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0248011 (Craddock) in view of US Publication 2020/0332654 (Rowe).


Regarding claim 1, Craddock discloses a method comprising: 
(a) obtaining geochemical logging data from a kerogen-containing subsurface formation of interest or a zone thereof and determining, based on the geochemical logging data, TOC, mineral constituent quantities, and matrix density pma of the subsurface formation or zone thereof (“obtaining matrix density, bulk density, and total porosity from cuttings and density logs” [0023],“Reservoir evaluation is an important part of hydrocarbon exploration and extraction. During evaluation, formation parameters such as permeability, porosity, and the presence and/or amount of hydrocarbons are studied to determine the economic viability of the play and, in some cases, the order in which production of formation intervals should be initiated” [0017]);); 
(b) obtaining porosity of the subsurface formation or zone thereof (“estimating the total porosity of subsurface formations from the matrix density of the formation that may be derived from the determination of the solid fractions of inorganic matrix minerals and kerogen” [0016], “obtaining matrix density, bulk density, and total porosity from cuttings and density logs” [0023]);
(c) obtaining bulk density of the subsurface formation or zone thereof (“methods may also combine matrix density measurements with estimates of bulk density determined from a number of well logging techniques in order to develop a log of total porosity as a function of depth” [0016], “obtaining matrix density, bulk density, and total porosity from cuttings and density logs” [0023]);
(d) obtaining representative values of kerogen density, oil density, and water density of a subsurface region comprising the subsurface formation (“DRIFTS may be used to estimate the grain density of kerogen” [0027] “ρ.sub.fluid is the density of the bulk fluid in the pore volume that includes contributions from oil, gas, and water” [0045]);
 (e) determining one or more of (1) kerogen volume fraction Vkero, (2) water saturation SW, and (3) oil saturation So of the subsurface formation or zone thereof, based upon the TOC, mineral constituent quantities, matrix density, porosity, bulk density, and representative values (“the grain density of kerogen in a subsurface formation may be calculated by using the relationship between kerogen grain density and the response of an IR tool measurement or log in order to calculate the kerogen grain density without the requirement of the intermediate step of determining thermal maturity for a given formation sample. In some embodiments, an IR lineshape obtained from analysis of a formation sample may be used to estimate kerogen grain density, in addition to the kerogen volume fraction and other formation parameters” [0033], “the weight fractions of organic and inorganic matrix components and their respective grain densities may be used to estimate formation parameters other than porosity, such as total organic carbon (TOC). TOC is determined from the empirical relationship between density and TOC described in Eq. 6, where ρ.sub.om refers to the density of kerogen, ρ.sub.b refers to bulk density of the formation, and ρ.sub.ma refers to matrix density; and Φ.sub.om is the pore volume fraction occupied by kerogen” [0057]) and 
(f) based upon the determined kerogen volume fraction, water saturation SW, and/or oil saturation So, managing hydrocarbons in the subsurface formation or zone thereof (“Reservoir evaluation is an important part of hydrocarbon exploration and extraction” [0017]).
Craddock does not explicitly disclose:
the representative values associated with a location of the subsurface region different from the subsurface formation or zone thereof.
However, a like reference Rowe teaches: “At block 2318, subsequent drilling and/or fracturing operations in the same or similar subsurface formations are modified based on the result of the fracturing operation. For instance, if a low volume of proppant remains in the fractures 2218 (i.e., the volume of proppant returned to the surface exceeds the error threshold), subsurface formations with similar properties relative to the current formation may be avoided for subsequent fracturing operations. Completion of fracturing stages may also be altered” [0188] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Craddock to use values associated with a location of the subsurface region different from the subsurface formation or zone as taught by Rowe to accurately manage hydrocarbons in subsurface formations.

Regarding claim 2, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses wherein (a) obtaining geochemical logging data comprises (al) using a geochemical logging tool, emitting a plurality of neutrons into the subsurface formation or zone thereof, thereby inducing emission of gamma rays from elements in the subsurface formation or zone thereof, and (a2) using the geochemical logging tool, detecting the emitted gamma rays, and further wherein the geochemical logging data comprises the detected gamma rays (“wellbore tools useful in determining formation parameters may incorporate multiple measurements such as gamma, neutron, litho-density, sonic, resistivity, electron density, dual induction formation resistivity, audio temperature, imaging, and the like, including triple-combo, quad-combo, and platform express technologies” [0051], [0045]).

Regarding claim 4, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses determining TOC of the subsurface formation or zone thereof comprises correcting a determined carbon content determined based on the geochemical logging data to eliminate contributions from (i) inorganic carbon and (ii) organic carbons in oil-based drilling mud, so as to obtain a corrected TOC value to be used as the determined TOC (“the kerogen calculation may be calibrated against LECO total organic carbon to verify the organic matter content and kerogen amount. [0036]  The weight-percent organic-carbon content (TOC) is related to the Φ.sub.om according to the relationship shown in Eq. 7, where R is the ratio of weight-percent kerogen to weight-percent organic carbon. [0058] A formation sample was analyzed to estimate the weight fractions of inorganic matrix minerals (i.e., the inorganic mineralogy) and the weight fraction of kerogen as a function of formation depth” [0063]).

Regarding claim 5, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses (b) obtaining porosity comprises obtaining data of the subsurface formation or zone thereof through nuclear magnetic resonance (NMR) logging, and based on the NMR data, determining porosity “Methods in accordance with the present disclosure may involve calculating the total porosity as a function of depth in a subsurface formation by combining matrix density estimations with bulk density estimations determined from various well logging techniques such as density measurements obtained from logging sondes, conductivity measurements, nuclear magnetic resonance logging, and the like. In some embodiments, methods of porosity determination may take into account the thermal maturity of kerogen within the formation, which may increase the accuracy of porosity calculations and any other values dependent on kerogen grain density” [0044].

Regarding claim 6, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses (b) obtaining porosity comprises determining the porosity value based on the determined matrix density of the subsurface formation or zone thereof and determined bulk density of the subsurface formation or zone thereof (“calculating the porosity of a subsurface formation may include determining bulk density using various density measuring tools or by constructing a “synthetic” density log model from formation measurements or from other formation parameters converted to the density domain” [0045]).

Regarding claim 8, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses the representative values of kerogen density, oil density, and/or water density are determined from a regional database associated with the subsurface region (“methods may incorporate matrix density, ρ.sub.ma, from DRIFTS with bulk density, ρ.sub.bulk, from logging measurements at corresponding depths in a formation to provide a semi-continuous log of total porosity through a subsurface formation” [0048]).

Regarding claim 9, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses no measurement of resistivity and/or dielectric properties of the subsurface formation of interest take place in connection with the determination of kerogen volume fraction Vkero, water saturation SW, and/or oil saturation So of the subsurface formation or zone thereof (“methods may incorporate matrix density, ρ.sub.ma, from DRIFTS with bulk density, ρ.sub.bulk, from logging measurements at corresponding depths in a formation to provide a semi-continuous log of total porosity through a subsurface formation” [0048], resistivity is an option but not required, and used for correlation and not the determination “The synthetic matrix gamma ray log from cuttings may then be correlated to a natural gamma ray log from one or more gamma ray logging sondes to verify the depth correlation of the cuttings matrix density log to a bulk density log. Other measurements used for correlation may include resistivity, acoustic logs, and other correlation logs” [0050]).

Regarding claim 10, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses no NMR logging measurement takes place in connection with the determination of kerogen volume fraction Vkero, water saturation SW, and/or oil saturation So of the subsurface formation or zone thereof (“methods may incorporate matrix density, ρ.sub.ma, from DRIFTS with bulk density, ρ.sub.bulk, from logging measurements at corresponding depths in a formation to provide a semi-continuous log of total porosity through a subsurface formation” [0048], NMR is an option but not required, and alternatives offered “various well logging techniques such as density measurements obtained from logging sondes, conductivity measurements, nuclear magnetic resonance logging, and the like” [0044]).

Regarding claim 11, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses kerogen volume fraction Vkero, water saturation SW, and/or oil saturation So are determined for a zone of the subsurface formation, and further wherein no NMR logging measurement associated with said zone takes place in connection with said determination (NMR is an option but not required, and other alternatives offered “various well logging techniques such as density measurements obtained from logging sondes, conductivity measurements, nuclear magnetic resonance logging, and the like” [0044], “The DRIFTS data enable the matrix density to be computed on a level-by-level basis without assigning a single matrix density value for the sampled interval or selected zones within the interval” [0074]).

Regarding claim 12, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses no core samples are analyzed in connection with the determination of oil saturation So of the subsurface formation or zone thereof (“While some methods of petrophysical characterization may be performed on formation sampling and cores, methods in accordance with the present disclosure may also be applied where core samples do not exist or cannot be obtained, such as from horizontal wells, and in formations with and without kerogen” [0027] Although core samples are used for porosity, it does not explicitly disclose oil saturation.  Further, the reference teaches away from core samples which are time consuming).

Regarding claim 13, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses the determining (e) comprises determining all of kerogen volume fraction Vkero water saturation SW, and oil saturation So of the subsurface formation or zone thereof (“an IR lineshape obtained from analysis of a formation sample may be used to estimate kerogen grain density, in addition to the kerogen volume fraction and other formation parameters” [0033], [0042] the relationships established in equations (1) and (2) may be used to estimate the matrix density of conventional reservoirs containing solid inorganic minerals and non-matrix fluid components such as oil, gas, and water..

Regarding claim 14, the combination of Craddock and Rowe generally discloses the method above, and further Craddock discloses determining (e) comprises solving a system of two or more modeling equations built using mass balance principles and/or other physical principles linking log response and reservoir properties (“the relationships established in equations (1) and (2) may be used to estimate the matrix density of conventional reservoirs containing solid inorganic minerals and non-matrix fluid components such as oil, gas, and water. However, such approaches become more complex or may fail entirely in unconventional source rocks in which kerogen is a fraction of the solid matrix because of the variability in the density with thermal maturity” [0042], “methods may also combine matrix density measurements with estimates of bulk density determined from a number of well logging techniques in order to develop a log of total porosity as a function of depth” [0016]).


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0248011 (Craddock) in view of US Publication 2020/0332654 (Rowe) and WO 2017083059 (Freedman).

Regarding claim 3, the combination of Craddock and Rowe generally discloses the method above, but does not explicitly disclose determining TOC, mineral constituent quantities, and matrix density pma of the subsurface formation or zone thereof is carried out by a processor of the geochemical logging tool.  However, a like reference Freedman  (“The system also includes a processor cooperating with the at least one well logging tool” [012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Craddock and Rowe to use a processor associated with the logging tool as taught by Freedman to accurately determine properties of the subsurface formation.

Regarding claim 15, the combination of Craddock and Rowe generally discloses the above, but does not explicitly disclose  wherein the determining (e) comprises determining oil saturation So using the following system of equations (1) - (4):  

    PNG
    media_image1.png
    109
    544
    media_image1.png
    Greyscale
[AltContent: rect]wherein TOC, Pb, Pna, Ot are TOC (in wt% on the basis of dry weight matrix), bulk density, matrix density, and porosity, respectively, of the subsurface formation or zone thereof, So, Vkero, TOCkero, TOCo are oil saturation volume fraction, kerogen volume fraction, kerogen TOC weight fraction, and oil TOC weight fraction, respectively, of the subsurface formation or zone thereof, pkero, po, and pw are densities of kerogen, oil, and water, respectively, in the subsurface region containing the subsurface formation; and Ckero and Co are carbon weight fractions of kerogen and oil, respectively.  
	However, a like reference Freedman teaches:
“If we include the effects of the fluids, (e.g., bitumen and/or non-producible oil, light oil, gas, and brine) and kerogen that can be present in organic shales we first write a general equation for the bulk density ( p.sub.b ) measured by a formation density logging tool in an organic rich shale gas reservoir,

    PNG
    media_image2.png
    48
    371
    media_image2.png
    Greyscale
[035]
“In equation (1), ^is the total fluid-filled porosity of the organic shale, V.sub.k is the volume fraction of kerogen, S.sub.g is the gas saturation, </>.sub.g is the gas-filled porosity, and p.sub.ma , p.sub.k , p.sub.f , p.sub.g are mass densities of the mineral matrix, kerogen, fluid, and gas. In the case of a shale gas reservoir the fluid in equation (1) may be brine and possibly adsorbed gas in organic matter pores depending on the specific reservoir conditions. In some shale gas reservoirs the fluid might include immobile oil depending on the thermal maturity of the reservoir. Note that equation (1) as written here is appropriate for a shale gas reservoir (e.g., Barnett Shale) that produces either mostly or predominantly dry or wet gas. It is to be understood that for a shale oil reservoir that produces mostly or predominantly light oil (e.g., Bakken Shale) one would replace S.sub.g p.sub.g g by S.sub.0 ρ.sub.ο, φ.sub.0 in equation (1) where S.sub.o p.sub.o ,(/>.sub.0 are the oil saturation, oil density, and oil-filled porosity, respectively of the light or producible oil. In the case of a shale oil reservoir the fluid in equation (1) refers to brine, bitumen, and other non-producible oil” [036]

    PNG
    media_image3.png
    78
    321
    media_image3.png
    Greyscale
[057] 
“In equation (10) the coefficients c.sub.k , c.sub.0 , andc.sub.g are the weight fractions of carbon in kerogen, non-producible hydrocarbon fluids, and producible wet or dry gas, respectively. In a shale oil reservoir one can write equation (10) in the form,

    PNG
    media_image4.png
    85
    399
    media_image4.png
    Greyscale
 where c.sub.0 and c.sub.o im are the weight fractions of carbon in the light oil and in non-producible (immobile) oil, respectively. We note again that the definition of TOC in equations (10) and (11) is the dry weight TOC from a neutron spectroscopy tool” [058].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Craddock and Rowe to use bulk density, and TOC equations as taught by Freedman and determine oil saturation 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0248011 (Craddock) in view of US Publication 2010/0258309 (Ayodele).

Regarding claim 16, the combination of Craddock and Rowe generally discloses the above, and further discloses managing hydrocarbons comprises prospecting for hydrocarbons in the subsurface formation (“Porosity describes the pore volume that exists in a geological formation and is important to petroleum engineers, because pore networks may contain economically-valuable hydrocarbons, and is a useful measure in estimating potential petroleum reserves” [0001] economically-valuable and potential petroleum reserve indicate prospecting for hydrocarbons.
	Craddock does not explicitly disclose based at least in part on the determined oil saturation.
	However, a like reference Ayodele teaches (“at least some hydrocarbons in section 608B are mobilized and drained from the section prior to injecting the fluid into the formation. Some formations may have high oil saturation (for example, the Grosmont formation has high oil saturation). The high oil saturation corresponds to low gas permeability in the formation that may inhibit fluid flow through the formation. Thus, mobilizing and draining (removing) some oil (hydrocarbons) from the formation may create gas permeability for the injected fluids”  [1057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Craddock and Rowe to base prospecting for hydrocarbons on oil saturation as taught by Ayodele to accurately prospect for hydrocarbons.

Regarding claim 17, the combination of Craddock and Rowe generally discloses the above, but does not explicitly disclose managing hydrocarbons comprises carrying out or causing to be carried out one or more well completion activities in the subsurface formation based at least in part on the determined oil saturation.  
	However, a like reference Ayodele teaches (“at least some hydrocarbons in section 608B are mobilized and drained from the section prior to injecting the fluid into the formation. Some formations may have high oil saturation (for example, the Grosmont formation has high oil saturation). The high oil saturation corresponds to low gas permeability in the formation that may inhibit fluid flow through the formation. Thus, mobilizing and draining (removing) some oil (hydrocarbons) from the formation may create gas permeability for the injected fluids”  [1057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Craddock and Rowe to carry out well activities based on oil saturation as taught by Ayodele to accurately prospect for hydrocarbons.

Regarding claim 18, the combination of Craddock and Rowe generally discloses the above, but does not explicitly disclose managing hydrocarbons comprises drilling a well to a location within the subsurface formation based at least in part on the determined oil saturation.  
	However, a like reference Ayodele teaches (“FIG. 268 depicts an oil saturation profile in the formation after 360 days using the STARS simulation. Oil saturation is shown on a scale of 0.00 to 1.00 with 1.00 being 100% oil saturation. The oil saturation scale is shown in the sidebar. Oil saturation, at 360 days, is somewhat lower at heaters 412 and production well 206B. FIG. 269 depicts the oil saturation profile in the formation after 1095 days using the STARS simulation. Oil saturation decreased overall in the formation with a greater decrease in oil saturation near the heaters and in between the heaters after 1095 days. FIG. 270 depicts the oil saturation profile in the formation after 1470 days using the STARS simulation. The oil saturation profile in FIG. 270 shows that the oil is mobilized and flowing towards the lower portions of the formation. FIG. 271 depicts the oil saturation profile in the formation after 1826 days using the STARS simulation. The oil saturation is low in a majority of the formation with some higher oil saturation remaining at or near the bottom of the formation in portions below production well 206B. This oil saturation profile shows that a majority of oil in the formation has been produced from the formation after 1826 days” [1761]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Craddock and Rowe to drill a well based at least in part on oil saturation as taught by Ayodele to accurately manage hydrocarbons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857